Citation Nr: 1315581	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-39 012	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  He is a combat Veteran of the WWII Pacific Theater.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO decision.  The Veteran provided sworn testimony in support of his claim during a June 2012 hearing at the RO before the undersigned Veterans Law Judge.  In September 2012, the Board remanded this matter for further evidentiary development.  Such development having been fully and satisfactorily accomplished, it has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The long term emotional stress of PTSD and anxiety contributed to the Veteran's hypertension.


CONCLUSION OF LAW

Service connection for hypertension as aggravated by PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends his currently-shown hypertension was caused and/or aggravated by his service-connected PTSD.  He has submitted a letter from his private physician, reflecting his physician's opinion that the long term emotional stress of PTSD and anxiety likely contributed to his hypertension.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as hypertension becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

The United States Court of Veterans Appeals (Court) has held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The available medical evidence of record reflects that the Veteran was taking medication to control his blood pressure in 1992.  The initial diagnosis of hypertension is not reflected in the available medical records, however, although it stands to reason that the initial diagnosis was prior to 1992.

The Veteran's private physician provided a written opinion in March 2010 to the effect that the Veteran has long-standing hypertension and has experienced mild anxiety symptoms over the years and was recently diagnosed with PTSD.  The physician explained that, "The long-term emotional stress of PTSD and anxiety are as likely or not to have contributed to [the Veteran's] long-standing hypertension."  

The Veteran underwent a VA examination pertinent to this claim in December 2011.  At that time, he reported that he had had hypertension for at least twenty years and had been taking medication to control it.  He also related that he had started to have issues with PTSD within the past ten years due to stressors at home and increases in recollections of his time in the service.  Following a clinical examination and review of the Veteran's claims file, the examiner opined that the Veteran's hypertension was less likely caused by his PTSD, and more likely caused by risk factors such as aging, genetics, dietary, metabolic, and endocrine factors.  Following the Board's remand, the claims file was again provided to the same examiner for an opinion as to whether the Veteran's hypertension was aggravated by PTSD.  The examiner then opined that hypertension was not caused by PTSD, because the PTSD preceded the hypertension.  The examiner reiterated his prior conclusion that the Veteran's hypertension was most likely caused by aging, genetics, dietary, metabolic, and endocrine factors.   

Upon review of the medical evidence, it is apparent that the Veteran's treating physician is more familiar with his case.  

The VA examiner's explanation as to the usual causes of hypertension is helpful to the Board in understanding the nature of the disease, but his conclusion that hypertension could not have been caused by PTSD because PTSD preceded hypertension is not only illogical, but factually inaccurate in this case.  Because the Veteran's treating physician has presented an entirely reasonable and logical opinion, we choose to place greater weight upon this medical opinion.  We note as well, that the Veteran's physician does not exclude the usual causes such as aging, etc., as contributing to the Veteran's development of hypertension; rather he opines merely that PTSD, stress, and anxiety, also contributed to the development of hypertension.  

Beyond the above, the Board cannot remand the case of a World  War II Veteran a second time for clarification.  Delay of the full adjudication of this case would be inexcusable.    

Providing the Veteran with all the benefit of the doubt, the Board therefore concludes that the evidence supports the grant of service connection for hypertension, as aggravated by PTSD.  The benefit sought is therefore granted.



Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, all relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  Given the positive outcome reached in this decision, the Board determines that an exhaustive review of how the VA has met its duties to notify and assist in this case is not necessary.

ORDER

Service connection for hypertension is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


